UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-04767 EAGLE GROWTH & INCOME FUND (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 576-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates, LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of Reporting Period: July 1, 2011 to June 30, 2012 Item 1. Proxy Voting Record. Eagle Growth & Income Fund Name (Eagle Fund Name) Security ID Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder, Mgmt, or Issuer Proposal? How "The Fund" cast its vote Was the Fund Vote "with" or "against" Management recommendation Eagle Growth & Income Fund GIS General Mills Inc. 9/26/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund GIS General Mills Inc. 9/26/2011 APPROVE NON-EMPLOYEE DIRECTORS' COMPENSATION PLAN Management For With Eagle Growth & Income Fund GIS General Mills Inc. 9/26/2011 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund GIS General Mills Inc. 9/26/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund GIS General Mills Inc. 9/26/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Growth & Income Fund GIS General Mills Inc. 9/26/2011 APPROVE STOCK COMPENSATION PLAN Management For With Eagle Growth & Income Fund PG Procter & Gamble 10/11/2011 AMEND ARTICLES OF INCORPORATION Management For With Eagle Growth & Income Fund PG Procter & Gamble 10/11/2011 PROP: PROVIDE FOR CUMULATIVE VOTING Shareholder For Against/"With" Eagle Policy. Eagle Growth & Income Fund PG Procter & Gamble 10/11/2011 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund PG Procter & Gamble 10/11/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund PG Procter & Gamble 10/11/2011 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund PG Procter & Gamble 10/11/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund PG Procter & Gamble 10/11/2011 PROP: STOP ALL ANIMAL TESTING NOT REQUIRED BY LAW Shareholder Against With Eagle Growth & Income Fund PG Procter & Gamble 10/11/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Growth & Income Fund SYY Sysco Corp 11/16/2011 RATIFY AUDITORS Management For With Eagle Growth & Income Fund SYY Sysco Corp 11/16/2011 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund SYY Sysco Corp 11/16/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Growth & Income Fund SYY Sysco Corp 11/16/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund SYY Sysco Corp 11/16/2011 AMEND BY-LAWS: DECLASSIFY THE BOARD Management For With Eagle Growth & Income Fund BDX Becton Dickinson & Company 1/31/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund BDX Becton Dickinson & Company 1/31/2012 PROP: PROVIDE FOR CUMULATIVE VOTING Shareholder For With Eagle Growth & Income Fund BDX Becton Dickinson & Company 1/31/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund BDX Becton Dickinson & Company 1/31/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund EMR Emerson Electric Company 2/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund EMR Emerson Electric Company 2/7/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund EMR Emerson Electric Company 2/7/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund EMR Emerson Electric Company 2/7/2012 PROP: DECLASSIFY BOARD OF DIRECTORS Shareholder For Against Eagle Growth & Income Fund EMR Emerson Electric Company 2/7/2012 PROP:PREPARE A SUSTAINABILITY REPORT Shareholder Against With Eagle Growth & Income Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPROVE CREATION OF DISTRIBUTABLE RESERVES (DIVIDENDS) Management For With Eagle Growth & Income Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPROVE ANNUAL FINANCIAL STATEMENTS & REPORTS Management For With Eagle Growth & Income Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPOINT SPECIAL AUDITORS FOR ONEYEAR Management For With Eagle Growth & Income Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 DISCHARGE MEMBERS OF BOARD & PRESIDENT FROM LIABILITY Management For With Eagle Growth & Income Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPROVE DIVIDEND DISTRIBUTION PLAN Management For With Eagle Growth & Income Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPROVE ALLOCATION OF NET INCOME Management For With Eagle Growth & Income Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 AMEND ARTICLES OF ASSOCIATION Management For With Eagle Growth & Income Fund BMO Bank Montreal Que (Canada) 3/20/2012 EMPLOYEE STOCK PURCHASE PLAN: INCREASE SHARES Management For With Eagle Growth & Income Fund BMO Bank Montreal Que (Canada) 3/20/2012 PROP: LINK EXECUTIVE COMP TO CORP PERFORMANCE Shareholder Against With Eagle Growth & Income Fund BMO Bank Montreal Que (Canada) 3/20/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund BMO Bank Montreal Que (Canada) 3/20/2012 PROP: INDEPENDENT DIRECTOR COMPENSATION COMMITTEE Shareholder Against With Eagle Growth & Income Fund BMO Bank Montreal Que (Canada) 3/20/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund BMO Bank Montreal Que (Canada) 3/20/2012 PROP: BASE EXEC AWARDS & STOCK OPTIONS ON EARNINGS Shareholder Against With Eagle Growth & Income Fund BMO Bank Montreal Que (Canada) 3/20/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund UTX United Technologies Corp 4/11/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund UTX United Technologies Corp 4/11/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund UTX United Technologies Corp 4/11/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund PPG PPG Industries Incorporated 4/19/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund PPG PPG Industries Incorporated 4/19/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund PPG PPG Industries Incorporated 4/19/2012 AMEND ART OF INC:ANNUAL ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund PPG PPG Industries Incorporated 4/19/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund DLR Digital Realty Tr Inc Reit 4/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund DLR Digital Realty Tr Inc Reit 4/23/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund DLR Digital Realty Tr Inc Reit 4/23/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund HON Honeywell International Inc 4/23/2012 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund HON Honeywell International Inc 4/23/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund HON Honeywell International Inc 4/23/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund HON Honeywell International Inc 4/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund HON Honeywell International Inc 4/23/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund PNC PNC Financial Services Group 4/24/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund PNC PNC Financial Services Group 4/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund PNC PNC Financial Services Group 4/24/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund KO Coca Cola Co 4/25/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund KO Coca Cola Co 4/25/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund KO Coca Cola Co 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund DD E I Dupont & Co 4/25/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund DD E I Dupont & Co 4/25/2012 PROP:REPORT ON EXEC COMP VS.LOWEST PAID WORKER Shareholder Against With Eagle Growth & Income Fund DD E I Dupont & Co 4/25/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund DD E I Dupont & Co 4/25/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund DD E I Dupont & Co 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 40414L109 HCP HCP Inc REIT 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 40414L109 HCP HCP Inc REIT 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund 40414L109 HCP HCP Inc REIT 4/26/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund JNJ Johnson & Johnson 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund JNJ Johnson & Johnson 4/26/2012 PROP: ELIMINATE ANIMAL TESTING WHENEVER POSSIBLE Shareholder Against With Eagle Growth & Income Fund JNJ Johnson & Johnson 4/26/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund JNJ Johnson & Johnson 4/26/2012 PROP: POLITICAL CONTRIB REQUIRE APPROVAL OF 75% OF SHAREHOLDERS Shareholder Against With Eagle Growth & Income Fund JNJ Johnson & Johnson 4/26/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund JNJ Johnson & Johnson 4/26/2012 APPROVE LONG TERM INCENTIVE PLAN Management For With Eagle Growth & Income Fund JNJ Johnson & Johnson 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund PFE Pfizer Inc 4/26/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund PFE Pfizer Inc 4/26/2012 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund PFE Pfizer Inc 4/26/2012 PROP:AMEND BY-LAWS TO REQ ONLY 10% HLDRS TO CALL SPEC MTGS Shareholder Against With Eagle Growth & Income Fund PFE Pfizer Inc 4/26/2012 PROP: NON-BINDING ADVISORY VOTE ON DIRECTORS PAY Shareholder Against With Eagle Growth & Income Fund PFE Pfizer Inc 4/26/2012 PROP: ENABLE SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against With Eagle Growth & Income Fund PFE Pfizer Inc 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund PFE Pfizer Inc 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund ABT Abbott Labs 4/27/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund ABT Abbott Labs 4/27/2012 PROP:COMPLIANCE COSTS TO BE INCLUDED WHEN EVAL EXEC COMP AWARDS Shareholder Against With Eagle Growth & Income Fund ABT Abbott Labs 4/27/2012 PROP:PROVIDE REPORT ON POLICY & PRCEDURES ON LOBBYING Shareholder Against With Eagle Growth & Income Fund ABT Abbott Labs 4/27/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund ABT Abbott Labs 4/27/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund ABT Abbott Labs 4/27/2012 PROP:NO TAX REIMBURSEMENTS EXCEPT FOR RELOCATION Shareholder Against With Eagle Growth & Income Fund ABT Abbott Labs 4/27/2012 PROP: NO ACCELRTD VESTING ON EQ AWRDS TO EXECS/TRIGGERING EVENTS Shareholder Against With Eagle Growth & Income Fund ABT Abbott Labs 4/27/2012 PROP:EXECS RETAIN % OF SHARES OBTAINED THRU EQUITY COMP Shareholder Against With Eagle Growth & Income Fund ABT Abbott Labs 4/27/2012 PROP: ELIMINATE ANIMAL TESTING WHENEVER POSSIBLE Shareholder Against With Eagle Growth & Income Fund ABT Abbott Labs 4/27/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 00206R102 T AT&T Incorporated 4/27/2012 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund 00206R102 T AT&T Incorporated 4/27/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund 00206R102 T AT&T Incorporated 4/27/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund 00206R102 T AT&T Incorporated 4/27/2012 PROP: ADOPT NON DISCRIMINATIONNETWORK NEUTRALITY PRINCIPLES Shareholder Against With Eagle Growth & Income Fund 00206R102 T AT&T Incorporated 4/27/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 00206R102 T AT&T Incorporated 4/27/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund 00206R102 T AT&T Incorporated 4/27/2012 AMEND CERTIFICATE OF INCORPORATION Management For With Eagle Growth & Income Fund PEP Pepsico Inc 5/2/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund PEP Pepsico Inc 5/2/2012 PROP: PUBLISH POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund PEP Pepsico Inc 5/2/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund PEP Pepsico Inc 5/2/2012 APPROVE LONG TERM INCENTIVE PLAN Management For With Eagle Growth & Income Fund PEP Pepsico Inc 5/2/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund PEP Pepsico Inc 5/2/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund PEP Pepsico Inc 5/2/2012 PROP: BOARD TO REPORT ON RISKMGMT OVERSIGHT Shareholder Against With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 ELECTION OF 1 DIRECTOR Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 ALLOW DONATIONS TO EU POLITICAL ORGAIZATIONS Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 AUTHORISE THE EXEMPTION OF SR AUDITOR FROM THE STATEMENT Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 ELECT DIRECTORS-BUNDLED Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 DISAPPLY PREEMPTION RIGHTS Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 APPROVE SHARESAVER PLAN Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 APPROVE CEO PERFORMANCE SHARE AWARDS Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 AUTHORITY FOR THE CO TO PURCHASE ITS OWN SHARES Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 APPROVAL OF DIRECTORS REMUNERATION REPORT Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 REMUNERATION OF AUDITORS Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 APPROVE AUDITORS & DIRECTORS REPORTS & FINANCIALS Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 REDUCED NOTICE OF GENERAL MTG Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 ALLOTMENT OF SHARES Management For With Eagle Growth & Income Fund 37733W105 GSK Glaxo Wellcome British ADR 5/3/2012 ELECT DIRECTORS-BUNDLED Management For With Eagle Growth & Income Fund 74340W103 PLD Prologis Inc Reit 5/3/2012 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Growth & Income Fund 74340W103 PLD Prologis Inc Reit 5/3/2012 APPROVE LONG-TERM EQUITY INCENTIVE PLAN Management For With Eagle Growth & Income Fund 74340W103 PLD Prologis Inc Reit 5/3/2012 AMEND ART OF INC: INCREASE AUTHORIZED SHARES Management For With Eagle Growth & Income Fund 74340W103 PLD Prologis Inc Reit 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund 74340W103 PLD Prologis Inc Reit 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 74340W103 PLD Prologis Inc Reit 5/3/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund WEC Wisconsin Energy Corp 5/3/2012 AMEND ART: SIMPLE MAJ IN UNCONTESTED ELEC\ Plurality in Con Management For With Eagle Growth & Income Fund WEC Wisconsin Energy Corp 5/3/2012 AMEND COMPANY S AMENDED AND RESTATED BYLAWS Management For With Eagle Growth & Income Fund WEC Wisconsin Energy Corp 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund WEC Wisconsin Energy Corp 5/3/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund WEC Wisconsin Energy Corp 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund 88579Y101 MMM 3M Company 5/8/2012 PROP: NO POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund 88579Y101 MMM 3M Company 5/8/2012 PROP:PROVIDE REPORT ON POLICY & PRCEDURES ON LOBBYING Shareholder Against With Eagle Growth & Income Fund 88579Y101 MMM 3M Company 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund 88579Y101 MMM 3M Company 5/8/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund 88579Y101 MMM 3M Company 5/8/2012 APPROVE LONG TERM INCENTIVE PLAN Management For With Eagle Growth & Income Fund 88579Y101 MMM 3M Company 5/8/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund 88579Y101 MMM 3M Company 5/8/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Management For With Eagle Growth & Income Fund 88579Y101 MMM 3M Company 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 20825C104 COP ConocoPhillips 5/9/2012 PROP:PROVIDE REPORT ON POLICY & PRCEDURES ON LOBBYING Shareholder Against With Eagle Growth & Income Fund 20825C104 COP ConocoPhillips 5/9/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund 20825C104 COP ConocoPhillips 5/9/2012 PROP: AMEND EEO POL TO PROHIBIT GENDER EXPRESSION DISCRIMINATION Shareholder Against With Eagle Growth & Income Fund 20825C104 COP ConocoPhillips 5/9/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 20825C104 COP ConocoPhillips 5/9/2012 PROP:REPORT ON EFFECTS OF OIL/GAS DRILLING ON ENVIRONMENT Shareholder Against With Eagle Growth & Income Fund 20825C104 COP ConocoPhillips 5/9/2012 PROP: REPORT ON GREENHOUSE GAS EMISSIONS Shareholder Against With Eagle Growth & Income Fund 20825C104 COP ConocoPhillips 5/9/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund 20825C104 COP ConocoPhillips 5/9/2012 PROP:REPORT ON SAFETY STEPS TOREDUCE ACCIDENTS Shareholder Against With Eagle Growth & Income Fund RGC Regal Entertainment Group 5/9/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund RGC Regal Entertainment Group 5/9/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund RGC Regal Entertainment Group 5/9/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund RGC Regal Entertainment Group 5/9/2012 AMEND STOCK INCENTIVE PLAN Management For With Eagle Growth & Income Fund MAT Mattel Inc 5/10/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund MAT Mattel Inc 5/10/2012 APPROVE PERFORMANCE GOALS: ANN- UAL INCENTIVE COMP PLAN Management For With Eagle Growth & Income Fund MAT Mattel Inc 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund MAT Mattel Inc 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund NSC Norfolk Southern Corp 5/10/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund NSC Norfolk Southern Corp 5/10/2012 APPROVE LONG TERM EXECUTIVE COMPENSATION PLAN Management For With Eagle Growth & Income Fund NSC Norfolk Southern Corp 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund BXP Boston Properties Inc 5/15/2012 APPROVE INCENTIVE & STOCK OPTION PLAN Management For With Eagle Growth & Income Fund BXP Boston Properties Inc 5/15/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund BXP Boston Properties Inc 5/15/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund BXP Boston Properties Inc 5/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 46625H100 JPM J P Morgan Chase & Company 5/15/2012 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund 46625H100 JPM J P Morgan Chase & Company 5/15/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund 46625H100 JPM J P Morgan Chase & Company 5/15/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund 46625H100 JPM J P Morgan Chase & Company 5/15/2012 PROP: ENABLE SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against With Eagle Growth & Income Fund 46625H100 JPM J P Morgan Chase & Company 5/15/2012 PROP: AFFIRM NON-PARTISANSHIP RE POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund 46625H100 JPM J P Morgan Chase & Company 5/15/2012 PROP:PREVENT HOLDING INVTMTS IN COS THAT PRACTICE GENOCIDE Shareholder Against With Eagle Growth & Income Fund 46625H100 JPM J P Morgan Chase & Company 5/15/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund 46625H100 JPM J P Morgan Chase & Company 5/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 46625H100 JPM J P Morgan Chase & Company 5/15/2012 PROP: EXEC KEEP % OF SHARES FOR 2 YRS AFTER TERMINATION Shareholder Against With Eagle Growth & Income Fund 46625H100 JPM J P Morgan Chase & Company 5/15/2012 PROP: DEVELOP A FAIR LENDING POLICY Shareholder Against With Eagle Growth & Income Fund HD Home Depot Inc 5/17/2012 PROP: AMEND CERT OF INC-SPECIAL MTGS & WRITTEN CONSENT Shareholder For Against Eagle Growth & Income Fund HD Home Depot Inc 5/17/2012 PROP:AMEND BY-LAWS-15% OWNERSHIP TO CALL SPECIAL MEETINGS Shareholder Against With Eagle Growth & Income Fund HD Home Depot Inc 5/17/2012 EMPLOYEE STOCK PURCHASE PLAN: INCREASE SHARES Management For With Eagle Growth & Income Fund HD Home Depot Inc 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund HD Home Depot Inc 5/17/2012 PROP: REPORT EVALUATING RISKS LIKED TO WATER USE & IMPACTS Shareholder Against With Eagle Growth & Income Fund HD Home Depot Inc 5/17/2012 PROP: MGMT TO PREPARE EMPLOYMENTDIVERSITY REPORT Shareholder Against With Eagle Growth & Income Fund HD Home Depot Inc 5/17/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund HD Home Depot Inc 5/17/2012 PROP: LIST CHARITABLE CONTRIBUTIONS IN ANNUAL REPORT Shareholder Against With Eagle Growth & Income Fund HD Home Depot Inc 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund HD Home Depot Inc 5/17/2012 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund SPG Simon Property Group Inc 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund SPG Simon Property Group Inc 5/17/2012 APPROVE STOCK OWNERSHIP INCENTIVE PLAN Management For With Eagle Growth & Income Fund SPG Simon Property Group Inc 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund SPG Simon Property Group Inc 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund CTL Centurylink Inc. 5/23/2012 PROP: TIE RESTRICTED STOCK AWARDS TO PERFORMANCE FOR DIRS Shareholder Against With Eagle Growth & Income Fund CTL Centurylink Inc. 5/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund CTL Centurylink Inc. 5/23/2012 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund CTL Centurylink Inc. 5/23/2012 PROPADOPT BONUS DEFERRAL POLFOR SENIOR EXECUTIVES Management Against With Eagle Growth & Income Fund CTL Centurylink Inc. 5/23/2012 AMEND CHARTER: DECLASSIFY THE BOARD Management For With Eagle Growth & Income Fund CTL Centurylink Inc. 5/23/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund CTL Centurylink Inc. 5/23/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund MCD McDonalds Corp 5/24/2012 PERMIT HOLDERS OF 25% OF OS SHRSTO CALL SPECIAL MEETINGS Management For With Eagle Growth & Income Fund MCD McDonalds Corp 5/24/2012 AMEND CERT OF INC: DECLASSIFY THE BOARD Management For With Eagle Growth & Income Fund MCD McDonalds Corp 5/24/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund MCD McDonalds Corp 5/24/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund MCD McDonalds Corp 5/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund MCD McDonalds Corp 5/24/2012 APPROVE OMNIBUS STOCK PLAN Management For With Eagle Growth & Income Fund MCD McDonalds Corp 5/24/2012 PROP:REPORT ON LINK BETWEEN FASTFOOD & CHILDHOOD HEALTH ISSUES Shareholder Against With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 PROP:REPORT ON PUBLIC POLICY ADVOCACY ACTIVITIES-LOBBYING Shareholder Against With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 PROP: GUIDELINES FOR COUNTRY SELECTION Shareholder Against With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 PROP:AMEND BY-LAWS TO REQ ONLY 10% HLDRS TO CALL SPEC MTGS Shareholder Against With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 PROP: BRD TO INCLUDE 1 IND DIR WITH ENVIRON EXPERTISE Shareholder Against With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 PROP:REPORT ON COST FOR RESEARCHON OFFSHORE DRILL SPILL Shareholder Against With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 PROP: REPORT ON NATURAL GAS PROD& ENV IMPACT OF FRACTURING Shareholder Against With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 PROP:AMEND "EXCLUSIVE FORUM" BY LAW Shareholder Against With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund CVX Chevron Corp. 5/30/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: AMEND EEO POL TO PROHIBIT GENDER EXPRESSION DISCRIMINATION Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: REPORT ON GREENHOUSE GAS EMISSIONS Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: REPORT ON NATURAL GAS PROD& ENV IMPACT OF FRACTURING Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: RETURN TO SIMPLE MAJORITY VOTING FOR DIRECTORS Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 ELECTION OF DIRECTORS Management For With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: AMEND EEO POL TO PROHIBIT GENDER EXPRESSION DISCRIMINATION Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: REPORT ON GREENHOUSE GAS EMISSIONS Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: REPORT ON NATURAL GAS PROD& ENV IMPACT OF FRACTURING Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 PROP: RETURN TO SIMPLE MAJORITY VOTING FOR DIRECTORS Shareholder Against With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 RATIFY AUDITORS Management For With Eagle Growth & Income Fund 30231G102 XOM Exxon Mobil Corp 5/30/2012 ELECTION OF DIRECTORS Management For With SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Eagle Growth & Income Fund By: /s/ Susan L. Walzer Susan L. Walzer Principal Executive Officer Date: August 28, 2012
